



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bouchard, 2013 ONCA 229

DATE: 20130411

DOCKET: C54970

Sharpe, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Denis Bouchard

Appellant

Diane Condo, for the appellant

Jason Wakely, for the respondent

Heard and released orally: April 8, 2013

On appeal from the conviction entered by Justice
    Catherine D. Aitken of the Superior Court of Justice on August 25, 2011.

ENDORSEMENT

[1]

The appellant was convicted of possession of drugs for purposes of
    trafficking and possession of the proceeds of crime. His conviction appeal
    rests upon a challenge to the warrant that authorized the police to search his
    home where drugs and a large amount of cash were found.

[2]

We do not agree that the trial judge erred by applying the wrong test
    when dealing with the appellants application to permit cross-examination of
    the affiant of the information to obtain (ITO). The trial judge did permit
    limited cross-examination on certain facts where the ITO appeared to be
    incorrect. She refused leave to cross-examine at large on issues relating to
    information provided by the confidential informant. The ITO contains
    considerable detail as to the confidential informant and the steps that had
    been taken to corroborate the information he or she had provided. The
    appellants proposed grounds for cross-examination were speculative and
    amounted to a request for a fishing expedition. The trial judge did not err in
    refusing leave to cross-examine on those grounds.

[3]

The appellant submits that the information contained in the ITO was
    insufficient to justify the search warrant. We disagree. The information
    provided by the confidential informant was corroborated by the police in many
    details. When combined with the drug-related conversation that ensued when the
    police called the cell phone number the informant had provided and the
    extensive surveillance evidence indicating activity by the appellant highly
    suggestive of hand-to-hand drug trafficking, the ITO was sufficient to provide
    reasonable and probable grounds necessary for the issuance of the warrant.

[4]

Finally, the surveillance evidence showed the appellant frequently
    coming and going from his home in connection with the suspected drug deals. That
    was sufficient, when considered with all the other evidence, to link the
    appellants home as the base for his drug trafficking activities.

[5]

Accordingly, the appeal is dismissed.

Robert J. Sharpe J.A.

E.E.
    Gillese J.A.

David
    Watt J.A.


